726 N.W.2d 38 (2007)
Lon R. JACKSON, Doris A. Jackson, Lawrence Ortel, Karen Ortel, Astrid Heleotis, and Drew Peslar, Plaintiffs-Appellants,
v.
Milton B. OSGOOD and Evelyn Osgood, Defendants-Appellees.
Docket No. 132183, COA No. 265510.
Supreme Court of Michigan.
January 29, 2007.
On order of the Court, the application for leave to appeal the June 27, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.